DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/02/22.
	The reply filed 08/02/22 affects the application 16/811,016 as follows:
1.     Claims 1, 6-8, 13 have been amended.  Claims 2-5, 14-17, 19 have been canceled. New claims 20-22 have been added. The rejections of the office action mailed 05/06/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 6-13, 18, 20-22 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 is drawn to “The method of claim 17, wherein heating to remove water is performed at 55 °C”. However, the claim is indefinite since it depends on claim 17 which is a canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannino et al. (US 20100234233 A1).
	Claim 1 is drawn to a polymer hydrogel comprising sodium carboxymethyl cellulose
(CMCNa) and hydroxyethyl! cellulose (HEC) covalently cross-linked with citric acid, succinic
acid, or sebacic acid, wherein the hydrogel comprises a 3 to 1 ratio of CMCNa to HEC; is crosslinked with 0.75 %; 1.00 %; 1.75 %: or 2.75 % citric acid or succinic acid, or is crosslinked with 1.75 %, 2.75 %, 3.50 %, or 4.255 % sebacic acid; and wherein the polymer hydrogel has a swelling ratio of less than about 267. Sannino et al. disclose Applicant’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid (see page 2, [0018]; see also page 6, [0063]-[0066]), wherein the polymer hydrogel comprises a 3 to 1 ratio of CMCNa to HEC (see page 7, [0074]; see also [0075], Table 1), and wherein the polymer hydrogel is cross-linked with 1.75 % or 2.75 % citric acid (see page 8, [0088]; see also [0084]); and wherein the polymer hydrogel has a swelling ratio of 50 (i.e.; a swelling ratio of less than about 267) (see as example, page 10, Table 3, sample g22). It should be noted that a swelling ratio of less than about 267 (as claimed) reads on or encompasses a swelling ratio of 50. Also, that claim 6 is also anticipated since Sannino et al.’s polymer hydrogel is the same as Applicant’s polymer hydrogel with the same swelling ratio (as recited in claim 1) and should inherently be able to absorb water such as at about 50 times or about 205 times its dry weight of water at room temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-13, 18, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sannino et al. (US 20100234233 A1).
Claim 7 is drawn to the polymer hydrogel of claim 1, wherein the polymer hydrogel is cross-linked with 0.75 %; 1.00 %; 1.75 %; or 2.75 % succinic acid and can absorb from at least about 25 to about 213 times its dry weight of water at room temperature.
Sannino et al. disclose Applicant’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid (see page 2, [0018]; see also page 6, [0063]-[0066]), wherein the polymer hydrogel comprises a 3 to 1 ratio of CMCNa to HEC (see page 7, [0074]; see also [0075], Table 1), and wherein the polymer hydrogel is cross-linked with 1.75 % or 2.75 % citric acid (see page 8, [0088]; see also [0084]); and wherein the polymer hydrogel has a swelling ratio of 50 (i.e.; a swelling ratio of less than about 267) (see as example, page 10, Table 3, sample g22). It should be noted that a swelling ratio of less than about 267 (as claimed) reads on or encompasses a swelling ratio of 50.
In addition, Sannino et al. disclose that their invention relates to a method for the preparation of a polymer hydrogel, comprising cross-linking a precursor comprising a hydrophilic polymer optionally in combination with a second hydrophilic polymer, using a polycarboxylic acid as the cross-linking agent, and that the invention further concerns the polymer hydrogel obtainable by the method of the invention and the use thereof in a number of different applications (see abstract). Also, Sannino et al. disclose that polycarboxylic acid or cross-linking agent can be the dicarboxylic acid, succinic acid or sebacic acid (see page 3, [0029]). Furthermore, Sannino et al. disclose that in some embodiments, the polymer hydrogels of the invention can absorb at least about 10, 20, 30, 40, 50, 60, 70, 80,90, 100 or more times their dry weight of simulated gastric fluid (SGF)/water mixture (see page 5, [0045]).
The difference between Applicant’s claimed compound or composition and the compound or composition taught by Sannino et al. is that Sannino et al. do not exemplify a polymer hydrogel that is cross-linked with 1.75 %; or 2.75 % succinic acid.
However, Sannino et al. disclose that the polycarboxylic acid succinic acid can be used as cross-linking agent and also disclose the use of the polycarboxylic acid citric acid as a cross-linking agent in an amount or percentage of 1.75 % or 2.75 %.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with succinic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and also to determine and expect that the polymer hydrogel would absorb similar amounts of water as the hydrogel cross-linked with citric acid such as about 25 or about 213 times its dry weight of water at room temperature, especially since citric acid and succinic acid are both dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid.
One having ordinary skill in the art would have been motivated, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with succinic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and also to determine and expect that the polymer hydrogel would absorb similar amounts of water as the hydrogel cross-linked with citric acid such as about 25 or about 213 times its dry weight of water at room temperature, especially since citric acid and succinic acid are both dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid.
It should be noted that it is obvious to use sebacic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and also to determine and expect that the polymer hydrogel would absorb similar amounts of water as the hydrogel cross-linked with citric acid such as about 25 or about 213 times its dry weight of water at room temperature, especially since citric acid and succinic acid are both dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid.
In addition, it is obvious to determine and expect the polymer hydrogel would absorb water as taught or suggested by Sannino et al. such as at least 30, 50 or 80 its dry weight of water at room temperature. It should be noted that an absorption of water by the polymer hydrogel such as at least 30, 50 or 80 times its dry weight of water at room temperature, also reads on or encompasses water absorption of about 205 or 213 times.  Also, it should be noted that it is obvious to prepare a soil conditioning element, a soil nutrient carrier, or a water infiltration soil additive comprising Sannino et al.’s polymer hydrogel, especially since Sannino et al. disclose that their product or polymer hydrogel can be used in agricultural products (for example, in devices for the controlled release of water and/or nutrients and/or phytochemicals, particularly for cultivation in arid, deserted areas and in all cases where it is not possible to carry out frequent irrigation; such products, mixed in a dry form with the Soil in the areas Surrounding the plant roots, absorb water during irrigation and are capable of retaining it, releasing it slowly in certain cases, together with the nutrients and phytochemicals useful for cultivation) (see page 6, [0054]). Furthermore, it is obvious to prepare a hygiene product or a pharmaceutical composition comprising Sannino et al.’s polymer hydrogel as taught or disclosed by Sannino et al. (see page 6, [0055]-[0060]). In addition, it is obvious to prepare a pharmaceutical composition comprising Sannino et al.’s polymer hydrogel such as in tablet or capsule form, especially since Sannino et al. disclose that their polymer hydrogel can be administered orally (see page 2, [0021] and page 11, [0116]).
It should be noted that it is obvious to concentrate the reaction solution by heating to remove water suggested by Sannino et al. over a two-day period such as about 18 hours (i.e.; over a two-day period) (see page 4, [0042]). Also, it is obvious heat to remove water in elevated temperature range of 30 °C to 150 °C as disclosed or suggested by Sannino et al. such as at 55 °C or 80 °C (see page 2, [0024]). It should be noted that Sannino et al. disclose that while the cross-linking reaction is conducted at the elevated temperature, the reaction solution is concentrated by removal of water (see page 2, [0024]). That is, concentered solution can be heated in the elevated temperature range of 30 °C to 150 °C which includes temperatures such as 80 °C and 90 °C.
Also, it is obvious to heat the concentrated solution at a temperature such as 80 °C, since Sannino et al. disclose pre-drying at 30°C. for 24 h to remove absorbed water (i.e.; producing a concentrated solution) and then heating (i.e.; the concentrated solution) at 80 °C (see page 6, [0063]-[0065]). 
In addition, it is obvious to determine and expect the polymer hydrogel crosslinked with citric acid would absorb water as taught or suggested by Sannino et al. such as at least 30, 50 or 80 its dry weight of water at room temperature. It should be noted that an absorption of water by the polymer hydrogel such as at least 30, 50 or 80 times its dry weight of water at room temperature, also reads on or encompasses water absorption of about 139 or 61 times.  
Also, it is obvious to determine and expect the polymer hydrogel crosslinked with succinic acid would absorb water as taught or suggested by Sannino et al. such as at least 30, 50 or 80 its dry weight of water at room temperature, especially since citric acid and succinic acid are both dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel that is crosslinked with succinic acid, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid. It should be noted that an absorption of water by the polymer hydrogel such as at least 30, 50 or 80 times its dry weight of water at room temperature, also reads on or encompasses water absorption of about 67 times.  
Furthermore, it is obvious to determine and expect the polymer hydrogel crosslinked with succinic acid would absorb water as taught or suggested by Sannino et al. such as at least 30, 50 or 80 its dry weight of water at room temperature, especially since citric acid and sebacic acid are both dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel that is crosslinked with sebacic acid, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid. It should be noted that an absorption of water by the polymer hydrogel such as at least 30, 50 or 80 times its dry weight of water at room temperature, also reads on or encompasses water absorption of about 110 times.  

Claim 13 is drawn to a method for preparing a polymer hydrogel, the method comprising:
mixing a 3 to 1 ratio of CMCNa and HEC, with 0.75 %; 1.00 %; 1.75 %; or 2.75 % citric acid, 0.75 %; 1.00 %; 1.75 %; or 2.75 % succinic acid, or 1.75 %: 2.75 %: 3.50 %: or 4.25 % sebacic acid to form a reaction solution; concentrating the reaction solution by heating for at least about 8 hours to about 18 hours to remove water; and heating the concentrated reaction solution at 70 °C; 80 °C; 90 °C; or 100 °C to cross-link the hydrogel.
Sannino et al. disclose Applicant’s method for preparing a polymer hydrogel, the method comprising: mixing CMCNa, HEC, and citric acid to form a reaction solution; concentrating the reaction solution by heating to remove water; and heating the concentrated reaction solution to cross-link the hydrogel (see page 6, [0063]-[0066], Example 1). Furthermore, Sannino et al. also disclose Applicant’s method wherein CMCNa to HEC are in a 3 to 1 ratio ((see page 6, [0063]-[0066], Example 1), and Sannino et al. also disclose Applicant’s method wherein citric acid is added at 1.75 % or 2.75 % (see page 6, [0063]-[0066], Example 1). Also, Sannino et al. disclose or suggest that the aqueous solution (i.e.; the reaction solution) can be heated, thereby evaporating the water (i.e.; removing the water and concentrating said aqueous solution) (see page 2, [0018]). In addition, Sannino et al. disclose or suggest concentrating the reaction solution by heating to remove water over a two-day period (which encompasses about 18 hours) (see page 4, [0042]). It should be noted that Sannino et al. disclose that while the cross-linking reaction is conducted at the elevated temperature, the reaction solution is concentrated by removal of water (see page 2, [0024]). That is, the concentrated solution can be heated in the elevated temperature range of 30 °C to 150 °C which includes temperatures such as 55 °C, 80 °C and 90 °C. In fact, Sannino et al. disclose that a cross-linking temperature of about 80 °C is preferred, and also disclose heating to 80 °C for 10 hours to induce the cross-linking reaction and forming a polymer hydrogel (see page 4, [0041]-[0042]). Also, Sannino et al. disclose pre-drying at 30°C. for 24 h to remove absorbed water (i.e.; producing a concentrated solution) and then heating (i.e.; the concentrated solution) at 80 °C (see page 6, [0063]-[0065]). Also, Sannino et al. disclose polymer hydrogels that were cross-linked for 18 hours ((see example, page 10, Table 3, samples g21, g22 and g23). 
The difference between Applicant’s claimed method and the method taught by Sannino et al. is that Sannino et al. do not exemplify concentrating the reaction solution by heating for at least about 8 hours to about 18 hours to remove water, per se. 
However, Sannino et al. disclose or suggest that the aqueous solution (i.e.; the reaction solution) can be heated, thereby evaporating the water (i.e.; removing the water and concentrating said aqueous solution) (see page 2, [0018]), and also disclose or suggest concentrating the reaction solution by heating to remove water over a two-day period (which encompasses about 18 hours) (see page 4, [0042]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid as taught or suggested by Sannino et al. in an amount or percentage of citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and to concentrate the reaction solution by heating for hours such as about 18 hours over a time period of 24 hours to remove water as taught or suggested by Sannino et al. and also depending on the amount of water used in reaction solution and the temperature of heating; and heating the concentrated reaction solution at a temperature disclosed or suggested by Sannino et al. such as 80 °C to cross-link the hydrogel.
One having ordinary skill in the art would have been motivated, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid as taught or suggested by Sannino et al. in an amount or percentage of citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and to concentrate the reaction solution by heating for hours such as about 18 hours over a time period of 24 hours to remove water as taught or suggested by Sannino et al. and also depending on the amount of water used in reaction solution and the temperature of heating; and heating the concentrated reaction solution at a temperature disclosed or suggested by Sannino et al. such as 80 °C to cross-link the hydrogel.

Response to Arguments
Applicant's arguments with respect to claims 1, 6-13, 18, 20-22 have been considered but are not found convincing.
The Applicant argues that the claims have been amended to specify the swelling ratio of the polymer hydrogels of the invention. Applicant respectfully submits that the hydrogels of the invention do not reach a swelling ratio of 500 or 900 as reported by Sannino. Furthermore, Sannino does not provide data using succinic acid or sebacic acid as crosslinkers.
However, Sannino et al. disclose or suggest that their hydrogels have or can have hydrogels with swelling ratio as that claimed for Applicant’s hydrogels. For example, Sannino et al. disclose or suggest a polymer hydrogel has a swelling ratio of 50 (i.e.; a swelling ratio of less than about 267 as claimed by Applicant) (see as example, page 10, Table 3, sample g22). It should be noted that a swelling ratio of less than about 267 (as claimed) reads on or encompasses a swelling ratio of 50. Also, although Sannino et al. does not provide data using succinic acid or sebacic acid as crosslinkers or exemplify the use of succinic acid or sebacic acid as crosslinkers, 
one having ordinary skill in the art would have been motivated, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with succinic acid or sebacic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid or sebacic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, and also to determine and expect that the polymer hydrogel would absorb similar amounts of water as the hydrogel cross-linked with citric acid such as about 205 times its dry weight of water at room temperature, especially since citric acid, succinic acid and sebacic acid are all dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would each react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel, and thus a polymer hydrogel with similar water absorbing property as hydrogel cross-linked with citric acid.
The Applicant argues that by teaching polymer hydrogels having a swelling ratio of at least 500, Sannino does not teach or suggest the instant claims.
However, Sannino et al. disclose or suggest that their hydrogels have or can have hydrogels with swelling ratio as that claimed for Applicant’s hydrogels. For example, Sannino et al. disclose or suggest a polymer hydrogel has a swelling ratio of 50 (i.e.; a swelling ratio of less than about 267 as claimed by Applicant) (see as example, page 10, Table 3, sample g22). It should be noted that a swelling ratio of less than about 267 (as claimed) reads on or encompasses a swelling ratio of 50.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623